Title: From George Washington to Major General Nathanael Greene, 31 May 1780
From: Washington, George
To: Greene, Nathanael



Dear Sir
Head Quarters Morris Town 31st May 1780

Although I am convinced, from your late frequent representations and my own knowledge, of the distress in which your department is involved for want of money, and consequently of your inability to make almost any new provision of the many articles necessary for the operations of this Campaign, yet there are some matters which may be put in a state of readiness, through the means of the Artificers whom we have in service, aided by the materials on hand. Of these are our Carriages—old Camp Equipage and Boats—To the latter I would wish you to pay a particular attention, directing them to be completely provided with Oars—Boat Hooks and setting Poles.
We shall probably have occasion for the materials necessary for laying

Bridges of Boats—as Cables—Anchors—Plank and Scantlin—Should it not be in your power to engage these Articles, it may not be amiss to be enquiring where they may be most readily procured, that you may, in case you should either be furnished with the means of purchase by the treasury or by the authority of the States, know where to apply for them without loss of time—This mode may perhaps be extended, with advantage, to many other Articles in your line—for should the States comply with the specific demands made upon them by the Committee of Congress, they will in all likelyhood be obliged to seek for assistance and information from the Heads of the several departments.
There is a matter which I would wish you seemingly to turn your attention to, with a view of distracting the enemy by an appearance of making preparations for an embarkation of troops—To this end, be pleased to give your deputies in Philada, Boston, and other considerable ports, directions to enquire what quantity of shipping can be procured and upon what terms—This they may do in an open manner, and as the owners, will naturally want to know the destination they may hint at Penobscot—Hallifax or Newfound-land.
Inclosed you have an estimate of sundry Articles in the Artillery and Engineering line which will be wanted in the execution of the intended cooperation. Should it not be in your power, circumstanced as you are, to procure or make Contracts for the Timber, you had best deliver in an estimate to the Committee, with the whole quantity apportioned on the States of New York, New Jersey and Connecticut, which from their convenience of Water Carriage can easily send it to the places where it will be wanted—I think you have the greater part of the tools already provided—The Sand Bags are very essential, and must be procured in considerable quantities if possible.
